Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 1 of 13 Page ID #713



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DONALD D. GADDIS,

                 Plaintiff,

 v.                                            Case No. 3:18-CV-2170-NJR

 FRANKLIN-WILLIAMSON
 BI-COUNTY HEALTH DEPARTMENT,

                 Defendant.


                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This action stems from the resignation of Plaintiff Donald D. Gaddis (“Gaddis”)

from the Franklin-Williamson Bi-County Health Department (“the Department”) in

December 2017 (Doc. 1). Gaddis’s Complaint alleges a claim under 42 U.S.C. §1983 for

retaliation for exercising his right to free speech on November 13, 2017, while he was an

employee of the Department. Gaddis claims that, as a result of his speech, he was

harassed and received a warning letter that essentially forced him to resign (Id.). The

Department denies any retaliation and now moves for summary judgment (Doc. 34). For

the reasons set forth below, the motion for summary judgment is granted.

                                     BACKGROUND

      Gaddis began his employment as a health inspector with the Department in 2007

(Doc. 35-1, p. 4). As a health inspector, Gaddis would perform restaurant inspections,

ensure sewage systems are permitted and installed properly, and enforce county



                                     Page 1 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 2 of 13 Page ID #714



nuisance ordinances (Id.). Beginning in 2015, a number of changes occurred within the

Department that made it difficult for Gaddis to perform his job. Gaddis had a set territory

to cover within Franklin and Williamson counties in Illinois, but that territory expanded

in 2015 when a co-worker retired (Id. at pp. 4-5). Due to financial issues, the Department

was unable to hire someone to fill the position, and that individual’s territory was divided

among the remaining inspectors (Id. at pp. 4-5). This placed an additional burden on

Gaddis, which he mentioned to Department Director Tony McEntire (Id. at p. 5). Gaddis

also was moved from his private office to an open office setting (Doc. 35-1, p. 105). As an

inspector enforcing county codes, Gaddis often had to make phone calls that involved

intense conversations and confrontation with the public; therefore, the lack of a private

office made it difficult for him to perform his expected work activities (Id.).

       In 2016, Gaddis began having issues with other employees and supervisors. On

August 25, 2016, co-worker Debbie Morgan sent an email to Director McEntire stating

that, earlier that day, she was leaning over the computer of Chris Kane, Gaddis’s direct

supervisor, looking at something he was showing her (Doc. 35-1 at p. 118). Gaddis asked

“with a stern voice and wild eye” if what they were doing was work related. When she

admitted it was not, Gaddis loudly, and in a demeaning tone, told her to get out of his

office (Id.). Morgan wrote that Gaddis had a “crazy look in his eyes.” (Id.). According to

Gaddis, however, Morgan was harassing him by coming to his work area “with her ass

in my face” for five minutes (Id. at p. 31).

       The following day, Gaddis had an incident with Carrie Eldridge, Director of

Health Education, regarding her playing music in the middle of the open office (Id. at



                                        Page 2 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 3 of 13 Page ID #715



pp. 12, 119). Eldridge agreed to keep her radio on her desk instead (Id. at p. 119). She later

agreed to only play the radio at certain times because Gaddis disliked the lyrics of the

music she played (Id. at p. 120). Gaddis testified that Eldridge harassed him by playing

her radio during the workday, so much so that he hid her radio in the closet (Id. at pp. 36-

37). McEntire gave Gaddis a verbal warning not to touch the radio or any personal items

in Eldridge’s area (Id. at p. 41).

       On June 5, 2017, Gaddis had an altercation with his supervisor, Kane (Id. at pp. 41-

42). Gaddis called Kane a coward, and Kane told Gaddis to “go to Hell.” (Id. at p. 42).

Gaddis testified that he called Kane a coward because Kane had watched another

inspector take pens off of Gaddis’s desk, and even Kane’s own desk, but did nothing

about it (Id.). Gaddis further testified that Kane was unqualified and not a leader because

a leader must have the strength to stand up to wrongdoing (Id.).

       In August 2017, Kevin Kaytor became the Chief Administrator for the Department

(Doc. 35-3 at p. 9). Kaytor was appointed by Brent Gentry, a member of the Board of

Directors for the Department, as well as other board members (Doc. 35-2 at p. 10). Gaddis

felt that Kaytor was hired by the Board without the core values of the Department in

mind. Gaddis also believed Kaytor was unqualified to head the Department because he

was totally inexperienced and had no leadership skills (Id.). Kaytor, however, has an

advanced degree and has worked as a health care administrator for more than 20 years

(Doc. 35-3 at p. 7).

       Around this same time, Gaddis had an issue with co-worker Judy Dorris. Dorris

had told everyone they needed to shut down their computers because the servers were



                                       Page 3 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 4 of 13 Page ID #716



going to be turned off (Doc. 35-1 at p. 44). Gaddis testified he did not hear her, but later

admitted that she had “yelled” to him to turn off his computer (Id.). In response, he told

her to come shut it down (Id. at p. 45). Gaddis explained that as a health inspector he

deserved a certain amount of respect, but the women in the office tried to control him,

boss him around, and disrespect him (Id.).

       On August 29, 2017, Gaddis received a verbal warning from McEntire because his

behavior with Dorris was unacceptable (Id. at p. 47). Gaddis told McEntire he was getting

sick of how things are at the Department, and McEntire told Gaddis he could hit the road

at any time (Id. at p. 124). Gaddis also was warned that termination was possible if

problems continued (Id. at p. 125).

       On November 13, 2017, Gaddis attended a meeting of the Department’s Board of

Directors (Id. at pp. 7-8). Gaddis spoke out about the Department’s financial situation as

well as its “lack of core values.” (Id. at p. 10). Gaddis also said the Department was going

in a different direction than it had historically (Id.). With regard to the financial issues at

the Department, Gaddis testified that the Board disregarded his input (Id. at p. 10).

       On December 7, 2017, co-worker Brenda Triplett, a newer employee, reported that

Gaddis’s behavior was disturbing and frightful to her (Id. at p. 49). She recounted an

incident where Gaddis told Danelle Morhet, the “front desk person,” that if she was going

to go skydiving, it would be great if she skydived over big, sharp rocks so that her body

and blood would splatter everywhere (Id.). He also suggested that she skydive over

crocodiles so they could catch her and he could hear her body being ripped to shreds (Id.).

Gaddis testified that it was just a joke between him and Morhet, whom he had known for



                                        Page 4 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 5 of 13 Page ID #717



ten years, and that he didn’t say anything about her blood (Id.). He also admitted telling

Morhet that she needed to walk to work every day in snow and ice so her feet would be

bleeding and damaged, but he claimed this was another joke (Id. at p. 52).

       On December 6, 2017, Triplett made Gaddis a small, paper Christmas stocking.

Triplett was expecting Gaddis to be happy about the stocking, but instead Gaddis became

furious that a stocking was made for him, as his previous stocking had gone missing and

he said he didn’t want another one (Id. at pp. 52-53). Gaddis testified that Triplett must

have done it on purpose to harass him and get glue and glitter all over his desk (Id.).

Gaddis explained he had to be a leader in a place where he was not the leader, and that

is why his co-workers attacked him (Id. at p. 50).

       On December 11, 2017, another newer employee, Debra Johnson, filed a report

stating that she had been whispering at her desk with Kim Spruell, a nursing supervisor,

when Gaddis came up to them and loudly told them how upset he was with the

whispering (Doc. 35-1 at p. 138). Gaddis testified that the women were gossiping in his

work area—“having a girl discussion or something”—which affected the nature of the

relationships in the Health Department. And because his supervisor, Kane, was a

“coward” and Kaytor was a “bad leader,” Gaddis was the one that had to say something

(Id. at pp. 54-55).

       On December 11, 2017, the female employees went to Kaytor and discussed their

concerns with Gaddis. In addition to their complaints mentioned above, they told Kaytor

that Gaddis made gestures they found physically threatening, such as mimicking

chopping off fingers with a paper cutter and watching them bleed (Doc. 35-3, p. 74-75).



                                      Page 5 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 6 of 13 Page ID #718



          On December 14, 2017, a meeting was held in Kaytor’s office, and Gaddis was

presented with a warning letter by the Department’s attorney (Id. at p. 14). The letter

stated:

          The purpose of this Confidential Warning and Notification is to inform you
          of numerous complaints that have recently been reported to me from
          various employees of Bi-County Health Department concerning your
          attitude and conduct towards them.

          While numerous employees have recently come forward to me, as the
          Director, concerning conduct which they perceive to be severe and
          pervasive intimidation, many of these employees are reluctant to provide
          their names because of their fear of retaliation by you towards them. You
          are advised, however, that a sufficient number of people have come
          forward concerning your conduct which makes it clear that you are creating
          a hostile and intimidating workplace, such that the Department finds it
          necessary to take definite steps to stop the conduct which is persistent,
          unwelcome, severe, intimidating, offending, degrading, or humiliating
          of other employees. An atmosphere of fear and intimidation not only
          affects the productivity of the Department, but it makes the facility an
          unpleasant place -- an unpleasant work environment.

          I am in hopes that you will cooperate in the Department’s endeavors to
          maintain a work environment free of fear, intimidation, and hostility. I
          believe that you contain valuable skills to the Department, and I would like
          to think that you would continue your employment with us for a long time.

          I am, of course, willing to meet with you to discuss this letter, as well as to
          discuss your future with the Department. Should you desire a meeting,
          please contact my office, and we will set up a time to accomplish that. You
          may, of course, have someone with you during any meeting, and I will be
          sure to accommodate the time and place to accomplish that.

          You are not to contact any employee concerning the content of this
          Confidential Warning and Notice.

(Doc. 35-1 at p. 129). The letter was signed by Kevin Kaytor.

          Kaytor testified that after the women raised their concerns, he called the

Department’s attorney because he believed the accusations were severe enough that his



                                          Page 6 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 7 of 13 Page ID #719



staff members were concerned for their safety (Doc. 35-3, pp. 27, 43-44, 49, 63). Kaytor did

not share this information with McEntire initially because he did not believe it was

necessary to do so prior to contacting the Department’s attorney (Id. at p. 54).

       As a result of that meeting and the warning letter, Gaddis testified that it became

impossible for him to perform his expected work activities. Gaddis believes that these

women, who had little to no work history with him, were “guided” by Kaytor in writing

their complaints, as well as their own misperceptions of Gaddis (Doc. 35-1 at p. 8). He

also believes that Gentry and Kaytor orchestrated the entire scheme to retaliate against

him for speaking up at the November 13, 2017 Board meeting (Doc. 35-1, p. 8).

       On December 15, 2017, Kaytor sent an email to all staff regarding revisions to

employee responsibilities and the chain of command (Doc. 35-2 at p. 67). Gaddis emailed

all staff saying, “Kevin Kaytor does not follow chain of command and uses harassing

abusive tactics. These tactics are then to be kept confidential.” (Id.). Gaddis sent another

all-staff email on December 16, 2017, stating, “People do stupid stuff because they think

they will get away from it.” (Id. at p. 68). The following day, Gaddis resigned via a third

all-staff email (Id. at p. 69).

       Angela Cobb, supervisor of the home health division and a friend of Gaddis,

testified she never heard about Gaddis harassing or intimidating any other employee

prior to his departure (Doc. 36-1 at p. 23). Cobb further testified that Kaytor and Eldridge

appeared to be friends (Id. at pp. 39-42). Amy Crespi and Pamela Bennett, two other co-

workers and friends of Gaddis, also testified that they never witnessed any inappropriate

behavior by Gaddis or had heard that he threatened anyone (Doc. 36-2 at p. 10; Doc. 36-



                                       Page 7 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 8 of 13 Page ID #720



3 at p. 13). After Gaddis left the Department, his mother called McEntire, who told her

Gaddis’s resignation made no difference because he was going to be fired anyway on

Monday, December 18, 2020 (Doc. 36-4). McIntire stated that the Department was upset

because Gaddis had issued an email complaining about not being treated fairly (Id.).

                                     LEGAL STANDARD

       Summary judgment is only appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014) (quoting FED.

R. CIV. P. 56(a)). Once the moving party sets forth the basis for summary judgment, the

burden then shifts to the nonmoving party who must go beyond mere allegations and

offer specific facts showing that there is a genuine issue of fact for trial. FED. R. CIV. P.

56(e); see Celotex Corp. v. Catrett, 477 U.S. 317, 232-24 (1986). The nonmoving party must

offer more than “[c]onclusory allegations, unsupported by specific facts,” to establish a

genuine issue of material fact. Payne v. Pauley, 337 F.3d 767, 773 (7th Cir. 2003) (citing

Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)). In determining whether a genuine

issue of fact exists, the Court must view the evidence and draw all reasonable inferences

in favor of the party opposing the motion. Bennington v. Caterpillar Inc., 275 F.3d 654, 658

(7th Cir. 2001); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However,

“[i]nferences that rely upon speculation or conjecture are insufficient.” Armato v. Grounds,

766 F.3d 713, 719 (7th Cir. 2014). “Where the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there is no ‘genuine issue for trial.”

Id. (citation omitted).



                                        Page 8 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 9 of 13 Page ID #721



                                       ANALYSIS

      As an initial matter, Gaddis has not refuted the Department’s facts as required by

Federal Rule of Civil Procedure 56(e) and Local Rule 7.1(e). Accordingly, the Court finds

those facts to be undisputed for the purpose of this motion. See FED. R. CIV. P. 56(e).

Gaddis does argue, however, that the allegations by his accusers constitute inadmissible

hearsay and should not be considered because they were not in the form of an affidavit.

The Court disagrees. The Department submitted evidence of the allegations against

Gaddis in the form of e-mail records, the narrative record in Gaddis’s employment file,

and reports signed and dated by the employees. The Court is hard pressed to believe this

evidence would not be admissible as records kept in the normal course of business under

Federal Rule of Evidence 803(6). Therefore, the Court will consider the employees’

complaints as valid summary judgment evidence.

A.    Applicable Law

      The First Amendment generally prohibits state officials from retaliating against an

individual who has engaged in protected speech. Nieves v. Bartlett, 139 S. Ct. 1715, 1722,

204 L.Ed.2d 1 (2019). “If an official takes adverse action against someone based on that

forbidden motive, and non-retaliatory grounds are in fact insufficient to provoke the

adverse consequences, the injured person may generally seek relief by bringing a First

Amendment claim.” Id. at 1722.

      In the public employment context, a Section 1983 claim for retaliation in violation

of First Amendment rights involves a three-part analysis: (1) whether the speech is

“constitutionally protected,” (2) whether the speech was a “substantial or motivating



                                      Page 9 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 10 of 13 Page ID #722



factor in the retaliatory action,” and (3) whether the retaliatory motive was a “but-for”

cause of the injury, i.e., whether the same action would have been taken in the absence of

the employee’s protected speech. Isabell v. Trustees of Indiana Univ., No. 3:18CV364 DRL-

MGG, 2020 WL 94070, at *7 (N.D. Ind. Jan. 7, 2020) (quoting Spiegla v. Hull, 371 F.3d 928,

935 (7th Cir. 2004)).

       The retaliatory conduct must be sufficiently adverse to deter the exercise of an

employee’s First Amendment rights. Power v. Summers, 226 F.3d 815, 820 (7th Cir. 2000).

“Any deprivation under color of law that is likely to deter the exercise of free speech,

whether by an employee or anyone else, is actionable, even something as trivial as

making fun of an employee for bringing a birthday cake to the office to celebrate another

employee’s birthday . . . if . . . the circumstances are such as to make such a refusal an

effective deterrent to the exercise of a fragile liberty.” Id. A “campaign of petty

harassment” or “false accusations” all may suffice. DeGuiseppe v. Village of Bellwood, 68

F.3d 187, 192 (7th Cir. 1995).

B.     Discussion

       The Department concedes that Gaddis’s speech at the November 13, 2017 Board

meeting was, at least in part, protected speech. Thus, the Court turns to the remaining

two elements of his claim: whether the speech was a “substantial or motivating factor

in the retaliatory action,” and whether the retaliatory motive was a “but-for” cause of

Gaddis’s injury.

       At the summary judgment stage, a plaintiff must show his speech was a

“motivating factor” in the deprivation of his federally protected right. Isabell v. Trustees of



                                       Page 10 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 11 of 13 Page ID #723



Indiana Univ., No. 3:18cv364 DRL-MGG, 2020 WL 94070, *7 (N.D. Ind. Jan. 7, 2020) (citing

Kidwell v. Eisenhauer, 679 F.3d 957, 965 (7th Cir. 2012); Greene v. Doruff, 660 F.3d 975, 977

(7th Cir. 2011)). The burden then shifts to the defendant “to rebut the causal inference

raised by the plaintiff’s evidence.” Id. (quoting Kidwell, 679 F.3d at 965). “To demonstrate

the requisite causal connection in a retaliation claim, [a] plaintiff[ ] must show that the

protected activity and the adverse action are not wholly unrelated.” Id. (quoting Kidwell,

679 F.3d at 966).

       Here, Gaddis has failed to present evidence that his protected speech on

November 13, 2017, was a motivating factor in the issuance of the warning letter on

December 14, 2017. While Gaddis believes that Gentry, the Board member, directed

Kaytor to issue the warning letter, he has provided no proof to support his allegations

other than his testimony that he heard Kaytor talking to Gentry after the Board meeting

(Doc. 35-1 at p. 29). He also has provided no proof—other than his own unfounded

belief—that Gentry and Kaytor orchestrated a scheme to have his co-workers submit false

accusations so that he would receive a warning letter, essentially forcing him to resign,

all because he made comments at the Board meeting about the Department’s culture and

finances. In fact, Gentry testified that he does not know Gaddis and had never met him

before November 13, 2017 (Doc. 35-4 at p. 17).

       Gaddis also argues the approximate thirty days between the November 2017

Board meeting and the December 2017 warning letter was brief enough to create a

reasonable inference of retaliation. The Seventh Circuit has held that suspicious timing is

rarely enough on its own to create a triable issue. Kidwell, 679 F.3d at 966. “Accordingly,



                                      Page 11 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 12 of 13 Page ID #724



for a suspicious-timing argument alone to give rise to an inference of causation, the

plaintiff must demonstrate that ‘an adverse employment action follows close on the heels

of protected expression, and the plaintiff [must] show that the person who decided to

impose the adverse action knew of the protected conduct.’” Id. (quoting Lalvani v. Cook

Cnty., 269 F.3d 785, 790 (7th Cir. 2001)). Whether the retaliatory action follows “close on

the heels” of the speech depends on the context of the case. Id. Importantly, however,

where a “significant intervening event” separates the speech from the adverse action, a

suspicious-timing argument will not prevail. Id. at 967 (citing Davis v. Time Warner Cable

of Se. Wis., L.P., 651 F.3d 664, 675 (7th Cir. 2011)).

       Between the November 2017 Board meeting and the warning letter, a number of

significant intervening events occurred. Gaddis made disturbing remarks to several co-

workers involving dismemberment, and he lashed out at other employees for whispering

and for making him a Christmas stocking. Most significantly, the female employees

approached management about their fear of Gaddis. Because these events occurred after

the Board meeting, the Court finds that the timing of events does not give rise to a

reasonable inference that Gaddis’s speech was a motivating factor in the issuance of the

warning letter. While the Court is aware that it must construe all inferences in favor of

Gaddis, he simply has failed to provide any evidence that the warning letter he received

on December 14, 2017, was motivated by anything other than his own conduct toward

his co-workers and supervisors.

       Even if Gaddis could prove his speech was a motivating factor in the retaliatory

action, the Department has presented evidence that the warning letter would have been



                                         Page 12 of 13
Case 3:18-cv-02170-NJR Document 45 Filed 05/29/20 Page 13 of 13 Page ID #725



issued even in the absence of the Gaddis’s protected speech. Kaytor testified that he

decided to speak with the Department’s attorney after several female employees

expressed their concern about Gaddis. Kaytor explained that he called the Department’s

attorney, who then drafted the warning letter, because the accusations were severe and

his staff members were concerned for their safety. Gaddis has presented no evidence to

refute this testimony, other than his own unsupported belief that the letter was written

by Kaytor at the direction of Gentry. Such speculation is insufficient to survive summary

judgment. Armato, 766 F.3d at 719.

                                       CONCLUSION

        Because Gaddis has failed to show that there is a genuine issue of material fact for

trial, the Court GRANTS the Motion for Summary Judgment filed by Defendant

Franklin-Williamson Bi-County Health Department (Doc. 34). Plaintiff Donald Gaddis

shall recover nothing. The Clerk of Court is DIRECTED to enter judgment and close this

case.

        IT IS SO ORDERED.

        DATED: May 29, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 13 of 13
